Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  July 12, 2007                                                                                         Clifford W. Taylor,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
  132630(95)(96)                                                                                        Maura D. Corrigan
                                                                                                      Robert P. Young, Jr.
  VIP CUSTOMS BROKERAGE SERVICES,                                                                     Stephen J. Markman,
  INC., INTERNATIONAL VEHICLE                                                                                        Justices
  IMPORTERS, INC., WOLVERINE AUTO
  PURCHASING, INC., ELECTRONIC
  TECHNOLOGY CONVERSIONS, INC.,
  INSTRUMENTATION TECHNOLOGIES, INC.,
  and ONLINE SPEEDOMETER, INC.,
         Plaintiffs,

  and 

  JOHNNY COOPER,

      Plaintiff/Counter-Defendant-Appellee,                     

                                                                    SC: 132630      

  v                                                                 COA: 259386       

                                                                    Genesee CC: 02-072517-CK
  ADESA IMPORTATION SERVICES, INC.,
  and ADESA CORPORATION,
        Defendants/Counter-Plaintiffs-Appellants, 

  and 

  BRIAN J. WARNER,

        Defendant/Counter-Plaintiff. 

  _________________________________________

                On order of the Chief Justice, motions by defendants-appellants and by
  plaintiff appellee for extension of the time for filing their supplemental briefs are
  considered and they are GRANTED.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          July 12, 2007                       _________________________________________
                                                                              Clerk